Case: 14-14871   Date Filed: 10/27/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14871
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:13-cr-00179-KOB-JEO-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RUSSELL DAVIS BAILEY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (October 27, 2015)

Before JORDAN, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
               Case: 14-14871    Date Filed: 10/27/2015    Page: 2 of 6


      Russell Davis Bailey appeals his final order of forfeiture. After Mr. Bailey

pled guilty to one count of bank theft in violation of 18 U.S.C. § 2113(b), the

district court ordered Mr. Bailey to forfeit $66,613.63 — an amount equal to what

Mr. Bailey embezzled from his employer, First Partners Bank — to the United

States pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c). Prior to

being indicted, Mr. Bailey had voluntarily paid $65,500 to First Partners Bank. As

part of his judgment, Mr. Bailey was also ordered to pay the remaining $1,113.63

to the Bank in restitution.

      On appeal, Mr. Bailey argues ordering him to pay forfeiture, after he

voluntarily paid restitution, is against public policy. Mr. Bailey further argues the

substitute property forfeiture provision is inapplicable in this case because the

proceeds of his crime are now with the victim, First Partners Bank, and to “the

extent that the Government claims that it has some entitlement to that money, the

Government knows exactly where to find it.” Appellant’s Br. at 5.

      We review de novo a district court’s legal conclusions regarding forfeiture.

See United States v. Puche, 350 F.3d 1137, 1153 (11th Cir. 2003). For the reasons

which follow, we affirm the district court’s forfeiture order.

      According to the applicable civil forfeiture statute, 18 U.S.C. § 981(a)(1)(C),

“[a]ny property, real or personal, which constitutes or is derived from proceeds

traceable to a violation” of a qualifying offense is subject to forfeiture to the


                                          2
              Case: 14-14871     Date Filed: 10/27/2015    Page: 3 of 6


United States. 18 U.S.C. § 981(a)(1)(C) (alteration added). Among the qualifying

offenses for which the statute authorizes forfeiture is a violation of 18 U.S.C. §

2113, involving bank theft. See 18 U.S.C. §§ 981(a)(1)(C) & 1956(c)(7)(D).

      As we have explained, 28 U.S.C. § 2461(c) “make[s] criminal forfeiture

available in every case that the criminal forfeiture statute does not reach but for

which civil forfeiture is legally authorized.” United States v. Padron, 527 F.3d

1156, 1161–62 (11th Cir. 2008) (alteration added; citation omitted).           “If the

defendant is convicted of the offense giving rise to the forfeiture, the court shall

order the forfeiture of the property as part of the sentence in the criminal case . . .

.” 28 U.S.C. § 2461(c) (alteration added).

      Under § 2461(c), the procedures for criminal forfeitures are governed by 21

U.S.C. § 853. In turn, § 853(p) allows the forfeiture of “substitute property” in

certain situations, including when the defendant’s actions have caused the property

subject to forfeiture to be “transferred or sold to, or deposited with, a third party,”

“substantially diminished in value,” or “commingled with other property which

cannot be divided without difficulty.” 21 U.S.C. § 853(p)(1). In such a case, “the

court shall order the forfeiture of any other property of the defendant, up to the

value” of the original property subject to forfeiture. Id. § 853(p)(2). Once funds

have been ordered forfeited, the Attorney General is authorized, in her discretion,




                                          3
               Case: 14-14871     Date Filed: 10/27/2015    Page: 4 of 6


to retain the forfeited property rather than transfer it as restoration to the victim of

the offense. See 18 U.S.C. § 981(e)(6).

      Turning first to Mr. Bailey’s public policy argument against paying both

forfeiture and restitution, we have refused to offset the required forfeiture by

restitution already paid to victims, recognizing that forfeiture and restitution are

separate concepts serving different goals. See United States v. Hoffman-Vaile, 568

F.3d 1335, 1344 (11th Cir. 2009) (rejecting argument that appellant’s forfeiture

amount should be reduced because she had already paid restitution to the other

victims, noting, “[a]lthough ‘this might appear to be a ‘double dip,’ restitution and

forfeiture serve different goals.’”) (brackets added and omitted) (quoting United

States v. Leahy, 464 F.3d 773, 793 n.8 (7th Cir. 2006)); United States v. Joseph,

743 F.3d 1350, 1354 (11th Cir. 2014) (“We have held that a defendant is not

entitled to offset the amount of restitution owed to a victim by the value of

property forfeited to the government, or vice versa, because restitution and

forfeiture serve distinct purposes.”) (emphasis added; citations omitted). “While

restitution seeks to make victims whole by reimbursing them for their losses,

forfeiture is meant to punish the defendant by transferring his ill-gotten gains to the

United States Department of Justice . . . .” Joseph, 743 F.3d at 1354 (alteration

added; citations omitted). Consistent with this principle, we have held that pre-




                                           4
              Case: 14-14871    Date Filed: 10/27/2015   Page: 5 of 6


indictment, voluntary restitution does not affect the amount of any forfeiture. See

United States v. Browne, 505 F.3d 1229, 1280–81 (11th Cir. 2007).

      Having concluded that our precedent mandates the order of forfeiture here,

and that the amount of forfeiture is not to be offset by Mr. Bailey’s voluntary

restitution, we turn to Mr. Bailey’s argument against the applicability of the

substitute property forfeiture provision. Mr. Bailey claims that the government

knows the disposition of the stolen property, and that he is not alleged to have

comingled the money, hidden the money, or used the money to buy real or

personal property that needs to be liquidated. This representation appears to be in

direct contrast to the government’s contention it is unable to trace the location of

the stolen funds because once Mr. Bailey transferred the funds out of the bank, into

his personal accounts, and to a credit card company to pay off his debts, the funds

were transferred to a third-party and commingled with other property. Indeed, Mr.

Bailey’s plea agreement reflects his admission to using approximately $60,000.00

of the embezzled funds toward paying his personal credit card accounts. The

government therefore maintains the substitute property forfeiture provisions, 21

U.S.C. § 853(p)(1)(B) and (E), are applicable.

      The final order of forfeiture permits the government to move, pursuant to

Federal Rule of Criminal Procedure 32.2(e), to amend the order to apply to

substitute property to satisfy the forfeiture money judgment in whole or in part. As


                                         5
               Case: 14-14871      Date Filed: 10/27/2015   Page: 6 of 6


of yet, however, the government has not taken any action to enforce the forfeiture

judgment and the district court has not ruled on the question of whether the

property has been transferred to a third party, or become so commingled that it

may not be forfeited directly such that substitute property must be forfeited instead.

Thus, the issue is not ripe at this time.

      In sum, the district court did not err in ordering forfeiture in the amount of

$66,613.63. Accordingly, we affirm the forfeiture order.

      AFFIRMED.




                                            6